Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an UPDATING A LOOKUP TABLE FOR AN IMAGING SYSTEM.
Claims 1-15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “... obtaining an initial lookup table for an imaging system, the initial lookup table mapping between a first color space and a second color space; obtaining a smoothed version of the initial lookup table; obtaining color property values corresponding to nodes of the lookup tables that map from a vertex-to-vertex axis of the first color space, the color property values being derived from measurements of test areas rendered by the imaging system; selecting, for a target node of the smoothed version of the initial lookup table that maps from the vertex-to-vertex axis, a pair of nodes in the initial lookup table based on the obtained color property values; and updating a mapped value in the second color space for the target node based on an interpolation of mapped values for the pair of nodes in the initial lookup table, the mapped value for the target node being constrained based on a color property value for the target node.”
Claim 9: “... an initial color lookup table comprising nodes to map from a vertex-to-vertex axis of a first color space to vectors in a second color space; and a smoothed color lookup table comprising nodes to map from the vertex-to-vertex axis of the first color space to vectors in the second color space, the smoothed color lookup table being a smoothed version of the initial color lookup table; and color property values representative of measurements of respective test areas rendered by the imaging device that are associated with nodes from the lookup tables; an imaging controller to: compare color property values associated with nodes from the smoothed color lookup table with color property values associated with nodes from the initial color lookup table; and for a given node in the smoothed color lookup table: select, based on the compared color property values, a subset of nodes from the initial color lookup table; and update a vector corresponding to the given node based on an interpolation of vectors corresponding to the subset of nodes, the updated vector being constrained based on a color property value for the given node.”
Claim 15 is similarly cited as claim 9 above.
Dependent claims 2-8 and 10-14 are inherently allowed.
The closest prior art, Lookup Table Smoothing to Morovic et al., US PgPub 20200228680, although disclosing smoothing lookup table entries whose nodes reside on the vertex-to-vertex axis and were the output vector is based on the color properties .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA D REINIER/Primary Examiner, Art Unit 2672